Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 02/09/2022.
Claims 1-3, 5-10, 12-17, 19-23 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that the prior art record, more specifically Agerstam, fails to disclose "obtaining a service plugin from a command queue associated with the management service…the service plugin provides instructions associated with performing a service provided by the gateway device according to a given context.”  Examiner respectfully disagrees. Agerstam discloses the plugin foundation 106 facilitates a discovery and introspection process 116 when a device 118, 120, 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2014/0167929 A1) in view of Arnberg et al. (US 2020/0092701 A1) in further view Agerstam et al. (US 2020/0021670 A1).
Regarding claim 1, Shim discloses a system for enabling users to interact with internet of things (loT) devices ([0016]:  a method in which a home gateway controls home devices in a home network system is provided. The method comprises receiving, from a control station, a request message for executing an operation mode, and broadcasting the request message corresponding to the operation mode to home devices in the home network system) for instructing at least one home device associated with the operation mode.), the system comprising: 
a gateway device enrolled in a management service ([0156]:  the home gateway may determine whether at least one registered user is within a predetermined range from a home at which the home gateway is located.  [0091]: the home gateway may connect to a subscriber server (e.g. management service) of a mobile communication network based on identification information of the mobile station acquired from the mobile station or from the user, thereby authenticating the mobile station );
at least one application executable in the gateway device, wherein the at least one application, when executed, causes  the gateway device to:  detect a client device located within a service range of the gateway device ([0156]:  the home gateway may determine whether at least one registered user is within a predetermined range from a home at which the home gateway is located), the client device being enrolled in the management service ([0090]:  the home gateway may connect to a subscriber server of a mobile communication network based on identification information of the mobile station acquired from the mobile station or from the user, thereby authenticating the mobile station);
receive a service request from the client device (Shim, [0134]-[0135]:  the mobile station may transmit a request message for executing the corresponding operation mode to the home gateway through the network); and
authenticate the client device by communicating with the management service to determine that the client device is authorized to receive a service associated with the service request ([0090]:  home gateway may connect to a subscriber server. Thereby authenticating the mobile station. [0094]:  The mobile station may transmit a control command, for controlling the home gateway or at least one home device, to the home gateway as necessary, in operation 616. For example, the mobile station may request the home gateway to transmit video data recorded by a security camera, positioned at a specific location, in real time);
cause the service request to be satisfied by interacting with an IoT device in communication with the gateway device ([0094], [0135]-[0136]:  request message in the operation 1512, 1514 or 1516 comprises information indicating the operation mode. In an alternative embodiment, the request message comprises information (i.e., comprises macro-instructions) for instructing at least one home device associated with the operation mode).	However, Shim does not disclose a system for enabling users to interact with internet of things (loT) devices in an enterprise; a gateway device enrolled in a management service associated with the enterprise, the management service controlling an operation of the gateway device.
In an analogous art, Arnberg discloses a system for enabling users to interact with internet of things (loT) devices in an enterprise ([0072]:  The user may specify a desired lighting level (including an indication of ON or OFF) to the IoT hub 110 via the user device 135. In response, the control logic 412 will transmit commands to the IR/RF blaster 402 to control the current brightness level of the lights 431.  [0550]:  single user may have multiple hubs 110-111 installed onsite at a single user premises 180 (e.g., business); a gateway device enrolled in a management service associated with the enterprise, the management service controlling an operation of the gateway device ([0240]:  commands and/or data are transmitted from the IoT service (e.g. management service) through two or more IoT hubs (e.g. gateway)..the IoT hubs attempt to connect to the IoT device and one of the IoT hubs successfully connects and provides the commands/data to the IoT device). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Shim to comprise “a system for enabling users to interact with internet of things (loT) devices in an enterprise; a gateway device enrolled in a management service associated with the enterprise, the management service controlling an operation of the gateway device” taught by Arnberg.
One of ordinary skilled in the art would have been motivated because it would have enabled for registering and associating IoT devices with an IoT service (Arnberg, [0001]).  
However, Shim-Arnberg does not disclose obtain a service plugin from a command queue associated with the management service, the service plugin providing instructions associated with performing a service provided by the gateway device according to a given context; install the service plugin, cause the service request to be satisfied by interacting with an IoT device in communication with the gateway device as defined by the service plugin.
In an analogous art, Agerstam discloses obtain a service plugin from a command queue associated with the management service, the service plugin providing instructions associated (fig. 1, [0025]-[0026]:  The plugin foundation 106 triggers a discovery and introspection query 132 of cloud-based plugin infrastructure 134. The plugin infrastructure 134 provides a plugin matching service 136 (e.g. management service) that retrieves plugins from a plugin repository 138 (e.g. queue)  based on identification of the device(s) 118, 120, 122, 124 by the plugin foundation 106.  [0041]:  The recommendation processor 410 can access the location and plugin databases 402, 406 to determine a likelihood of each plugin being applicable to the gateway 102 (i.e. location context) and recommend the top most likely plugin(s)), install the service plugin ([0026]:  The plugin(s) 142, 144, 146 are installed on the gateway 102 and/or device(s) 118, 120, 122, 124 and used by the plugin foundation 106 to communicate with the device(s) 118, 120, 122, 124), cause the service request to be satisfied by interacting with an IoT device in communication with the gateway device as defined by the service plugin ([0023]:  The plugin is authenticated and associated authorization flows executed to allow for the hub/gateway to access the newly added device(s)/service(s).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Shim-Arnberg to comprise “obtain a service plugin from a command queue associated with the management service, the service plugin providing instructions associated with performing a service provided by the gateway device according to a given context; install the service plugin, cause the service request to be satisfied by interacting with an IoT device in communication with the gateway device as defined by the service plugin” taught by Agerstam.
Agerstam, [0023]).  

Regarding claim 2, Shim-Arnberg-Agerstam discloses the system of claim 1, wherein the service request comprises a request for data obtained by the IoT device and when executed, the at least one application further causes the gateway device to at least: receive data from the IoT device; and transmit the data to the client device (Shim, [0135]-[0136]:  request message in the operation 1512, 1514 or 1516 comprises information indicating the operation mode. In an alternative embodiment, the request message comprises information (i.e., comprises macro-instructions) for instructing at least one home device associated with the operation mode. The mobile station may receive a response report representing the results of execution according to the request message, from the home gateway, in operation 1518. Then, the mobile station may display the results of the execution on a screen).  

Regarding claim 3, Shim-Arnberg-Agerstam discloses the system of claim 1, wherein the service request comprises a request for the IoT device to perform a task (Shim, [0134]-[0135]:  the mobile station may transmit a request message for executing the corresponding operation mode to the home gateway through the network).

Regarding claim 6, Shim-Arnberg-Agerstam discloses he system of claim 1, wherein when executed, the at least one application further causes the gateway device to at least: determine a permission associated with the client device (Shim, [0083]:  information may include a level of authority of access to the home device. The level of access authority may be a level of allowing access only through the home gateway, a level of allowing access by a registered remote terminal, or a level of allowing access by a remote terminal registered in the home gateway); and determine that the service request can be fulfilled according to the permission (Shim, [0087]:  the remote control application may selectively provide at least one function among an information inquiry through the home gateway, a receiving of an alarm from the home gateway, a partial control of home devices, and an overall control of home devices, according to a level of authority of the mobile station).

Regarding claim 7, Shim-Arnberg-Agerstam discloses the system of claim 1, wherein when executed, the at least one application further causes the gateway device to at least detect that the client device is outside of the service range of the gateway device (Shim,  fig. 19, [0156]:  the home gateway may determine whether at least one registered user is within a predetermined range from a home at which the home gateway is located, in operation 1908, and if the home gateway determines that the registered user is within the predetermined range from the home, then the home gateway may proceed to operation 1910 to identify and authenticate the user).

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.



Regarding claims 13 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 21, Shim-Arnberg-Agerstam discloses the system of claim 1, wherein: the service request comprises a request for IoT metric data associated with the IoT device, and when executed, the at least one application further causes the gateway device to at least send a notification to the client device including the IoT metric data (Shim, fig. 27, [0112]:  When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices. For example, the TV may be turned on and automatically set to a designated channel, e.g., CH9, and the air conditioner may be turned on and automatically set to 25° C (e.g. notification with metric data).  [0198]:  then the mobile station may display a third stage control list menu 2710 configured with menu items corresponding to functions, e.g., on/off, adjust temperature, select function, and select air volume, that can be provided through the air conditioner. If a user's gesture is sensed on a temperature adjustment item 2712 in the third stage control list menu 2710, then the mobile station may display a fourth stage control list menu 2716 including +/−keys 2714 for adjusting a temperature).

Regarding claims 22 and 23; the claims are interpreted and rejected for the same reason as set forth in claim 21.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Arnberg in view of Agerstam, as applies to claim 1, in view of Betz (US 2020/0375012 A1).
Regarding claim 5, Shim-Arnberg-Agerstam discloses the system of claim 1.
However, Shim-Arnberg-Agerstam does not disclose wherein detecting that the client device is located within the service range is based at least in part on a near-field communication.
In an analogous art, Betz discloses wherein detecting that the client device is located within the service range is based at least in part on a near-field communication (Betz, [0023]:  As soon as the user 2 with his/her mobile terminal 3 is near the gateway 4, the communication network is established, for example using methods suitable for near-field communication such as Bluetooth, NFC, wireless network or similar). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Shim-Arnberg-Agerstam to comprise wherein detecting that the client device is located within the service range is based at least in part on a near-field communication” taught by Betz.
(Betz, [0023]).  

Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Srivastava et al. US 2017/0105171 A1:  Multilayer Access Control for Connected Devices.
Chen et al., US 2018/0184298 A1: Gateway, Gateway Setup Method, and IoT Device Setup Method in IoT System.
Kim et al., US 2017/0013062 A1: Hub Apparatus and Method for Providing Service Thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446